Citation Nr: 1326123	
Decision Date: 08/16/13    Archive Date: 08/26/13

DOCKET NO.  11-20 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Amarillo, Texas


THE ISSUE

Entitlement to payment or reimbursement of the cost of private medical expenses incurred from October 4, 2008 to October 7, 2008.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to September 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision dated in November 2008 by the Department of Veterans Affairs (VA) of Medical Center (MC) in Amarillo, Texas, which denied a claim for reimbursement of medical expenses incurred at a private hospital. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

By way of background, the Veteran was admitted to Northwest Texas Hospital on October 4, 2008, where he remained hospitalized until October 7, 2008.  The Veteran's death certificate shows that he died on October [redacted], 2008 at a VA medical facility.  His death certificate indicated that the immediate cause of death was ischemic bowel, due to sepsis and diabetes type 2.  

The appellant in this case at present appears to be the private medical institution that furnished treatment to the Veteran from October 4, 2008 to October 7, 2008, Northwest Texas Healthcare System, who is claiming reimbursement from VA for unauthorized medical expenses for emergency treatment rendered to the Veteran in the amount of $85,108.70.  VA regulations make clear that the entity that provided private medical care can be the appellant in a claim for reimbursement from VA for the cost of the medical care under38 U.S.C.A. § 1725.  See generally 38 C.F.R. 17.1004.  

However, correspondence in the claims file identifies Meridian Revenue Solutions, LLC, not Northwest Texas Healthcare System, as the claimant.  Although Meridian Revenue Solutions, LLC, may be lawfully operating on behalf of Northwest Texas Healthcare System in the claims process, the claims file does not contain any documentation that demonstrates that Meridian Revenue Solutions, LLC, has the legal standing to be a claimant in this appeal, other than their agent's assertion in June 2011 that the entity is the assignee to the medical provider of hospital services rendered to the Veteran.  

Accordingly, it is unclear if the current claimant has standing as the appellant in this appeal.  Thus, the Board finds that remand is required to allow Meridian Revenue Solutions, LLC an opportunity to submit documentation of its legal relationship to Northwest Texas Healthcare System such that it can proceed as the claimant in this appeal.  

The Board also notes that the May 2011 statement of the case provided notice of 38 U.S.C.A. § 1725.  However, 38 U.S.C.A. §§ 1725 and 1728 were revised effective October 10, 2008.  To ensure due process, on remand, the VAMC should issue a supplemental statement of the case (SSOC) that includes adjudication of the claim under the amended laws. 


Accordingly, the case is REMANDED for the following action:

1.  The VAMC request that Meridian Revenue Solutions, LLC, submit sufficient documentation of its legal relationship to Northwest Texas Healthcare System such that it is authorized to be the claimant in the present appeal to be reimbursed for the cost of medical care provided to the Veteran. 

2.  Following completion of the above, readjudicate the claim on appeal.  If the claim is not granted, provide the appellant with a Supplemental Statement of the Case (SSOC).  

The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue on appeal as well as a summary of the evidence of record.  

This SSOC should include readjudication under the amended provisions of 38 U.S.C.A. § 1725 and § 1728 (effective October 2008) and any applicable regulations.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  

Please be aware that under the new law effective October 10, 2008, the more liberal prudent layperson standard applies for determining whether an actual medical emergency existed.  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
M. N. HYLAND 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


